Case 2:18-mc-51223-PDB ECF No. 16 filed 01/16/19   PageID.182   Page 1 of 2
 Case 2:18-mc-51223-PDB ECF No. 16 filed 01/16/19         PageID.183    Page 2 of 2



                          CERTIFICATE OF SERVICE

      I certify that I electronically filed the foregoing paper with the Clerk of the

Court using the ECF system, which will send notification of such filing to all counsel

of record.

                                       Respectfully submitted,

Dated: January 16, 2019                /S/ David F. DuMouchel
                                       DAVID F. DuMOUCHEL (P25658)
                                       dumouchd@butzel.com
